t c memo united_states tax_court denson c and linda c brumley petitioners v commissioner of internal revenue respondent docket no filed date lorenzo w tijerina for petitioners franklin r hise for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax for the taxable all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure year and an addition_to_tax under sec_6651 in the amounts of dollar_figure and dollar_figure respectively petitioners’ attorney lorenzo w tijerina mr tijerina filed a timely petition on their behalf on date disputing the entire amount of the deficiency and addition_to_tax at the time of the filing of their petition petitioners resided in san antonio texas respondent filed an answer on date and the issues were joined at that time on date the clerk of the court served the parties with a notice setting the case for trial on the date trial session in san antonio texas the court’s standing pre-trial order was also served at the same time the standing pre-trial order among other things required the parties to stipulate all facts to the maximum extent possible mark all documents and written evidence identify all documents or materials which either party expects to utilize in the event of trial and exchange said document sec_15 days before the first day of the trial session prepare a trial memorandum substantially in the form attached to the order and submit it to the special_trial_judge assigned to the session and the opposing party not less than days before the first day of the trial session and identify all witnesses in the trial memorandum with a brief summary of the anticipated testimony of such witnesses the pre-trial order also provided for appropriate sanctions for noncompliance the court received respondent’s trial memorandum on date petitioners’ counsel did not submit a trial memorandum the case was called from the calendar on monday date counsel for petitioners and respondent appeared and were heard the parties reported that no basis of settlement was reached and no stipulation of facts had been agreed to and signed respondent stated that he had no contact with mr tijerina and had not received a trial memorandum from petitioners and orally moved that this case be dismissed respondent did not state the grounds for his motion mr tijerina made no objection to respondent’s oral motion counsel for petitioners stated that he would meet with respondent’s representatives in an attempt to settle the case and in the event the case was not settled petitioners would be ready for trial on wednesday date the case was recalled for trial on wednesday date counsel appeared and offered a bare bones stipulation of facts into evidence with two exhibits namely petitioners’ federal_income_tax return and the notice_of_deficiency the stipulation of facts together with exhibits was received into evidence respondent’s trial memorandum received in washington d c on date was also filed at trial respondent did not pursue his oral motion to dismiss respondent then orally moved for summary_judgment which we treated as a motion for entry of decision based upon the fact that no further issues remained to be heard in this case petitioners’ counsel did not dispute the unreported income determined by respondent but argued that petitioners are entitled to be heard on the issue of deductible business_expenses petitioners filed their joint federal_income_tax return for on date included as wages on line of the return was the amount of dollar_figure paid_by preneed marketing associates to petitioner linda brumley ms brumley this amount was reported on a form 1099--misc issued to ms brumley by the payor respondent determined in the notice_of_deficiency that petitioners were subject_to self-employment_tax for on the dollar_figure received by ms brumley and liable for the addition_to_tax for failure to timely file their joint federal_income_tax return for this is the only adjustment to petitioners’ federal_income_tax return for made by respondent in the notice_of_deficiency in his opening statement on wednesday date mr tijerina conceded that ms brumley was self-employed in and her income was subject_to self-employment_tax however he claimed for the first time that ms brumley is entitled to certain business_expense deductions incurred in earning her income as an independent insurance agent the effect of which if determined to be deductible would reduce her self-employment_income and the resulting self-employment_tax it was at this point that respondent orally moved for a motion for entry of decision we deal first with the question of whether we should allow petitioners to raise for the first time on the date set for trial the issue regarding their entitlement to deduct certain business_expenses in computing net_income subject_to self- employment_tax we must look at the pleadings to see if this issue is indeed a new issue and if it is consider whether trying this new issue places respondent at an unfair disadvantage petitioners argue that the issue of petitioners’ entitlement to business deductions is not a new issue because their petition implicitly raises the issue since they have contested the whole amount of the deficiency therefore petitioners contend that respondent had knowledge of the issue and has not been placed at a disadvantage petitioners further assert that even if we find that this is a new issue they should be permitted to amend the petition and raise the issue respondent strongly objects to petitioners’ attempt to raise this issue contending that it is a new issue raised for the first time on the day of the trial we believe respondent’s objection to be well taken this court has held on numerous occasions that it will not consider issues which have not been pleaded 92_tc_376 affd per curiam 920_f2d_1196 5th cir 64_tc_989 and cases cited therein pincite whether an issue has been properly raised depends upon whether the opposing party has been given fair notice of the matter in controversy rule a rule requires that the petition contain clear and concise assignments of each and every error alleged and statements of facts on which petitioner relies to sustain each assignment of error rule b and paragraph of the form petition t c form filed by mr tijerina states taxpayers are taking exception to the dollar_figure increase in tax and the penalty of dollar_figure taxpayer has a good_faith belief based on his related tax_year schedules that he does not owe the cited deficiencies and penalties other than contesting the full amount of the deficiency and addition_to_tax the above statement is the only allegation in the petition we find that petitioners did not raise the issue of their entitlement to business_expense deductions in their petition filed with the court further there are no other statements or allegations in the petition which raise the issue of offsetting business deductions in the event this court should determine that ms brumley’s income was subject_to self-employment_tax rule a provides that a pleading may be amended once as a matter of course at any time before a responsive pleading is served and thereafter amendment may be made by leave of the court or by written consent of the adverse_party prior to trial petitioners had never requested leave of this court to amend their petition and did not raise this new issue until the date set for trial of this case at this late date we will not permit petitioners to amend their pleading this case is not one where an issue has been tried by express or implied consent of the parties in which event we treat the issue as if raised in the pleadings rule b this case presents a situation in which respondent’s counsel was faced on the date of trial with trying an issue not known to him further mr tijerina has failed to comply with our standing pre-trial order he did not meet with respondent to stipulate facts and exhibits after service of our standing pre-trial order and has not submitted a trial memorandum when asked by the court why he failed to comply with the requirements of the standing pre-trial order mr tijerina offered no satisfactory explanation not only did he fail to raise the issue in a trial memorandum so that the court and respondent would be apprised of it before calendar call he did not raise it even at the call of the calendar mr tijerina met with respondent for the first time on monday date he had no substantiation for any alleged business_expenses on the following wednesday however mr tijerina claimed that petitioners provided him with some documentation for purported expenses in connection with their self-employment_income this court has an interest in promoting respect for the judicial process and encouraging orderly disposition of cases the court expects the litigants to respect the judicial process through even-handed enforcement of its rules which are designed to serve the just speedy and inexpensive determination of each case see rule b see also sec_7453 if a party is permitted to disregard the procedures established by this court unfairness to others and disruption of the court’s processes occur attorneys admitted to practice before our court are presumed to know our rules_of_practice and procedure and must comply with our orders in a timely manner we shall not permit petitioners to present evidence in support of the new issue raised at trial pursuant to the stipulation of facts the attached exhibits and concessions of petitioners we find that the dollar_figure ms brumley received in was self-employment_income subject_to self-employment_tax and petitioners’ federal_income_tax return due to be filed on or before date was filed on date and therefore was untimely furthermore petitioners offered no evidence whatsoever that their failure to timely file their return was due to reasonable_cause and not due to willful neglect in view of the above respondent is sustained on these issues inasmuch as we have sustained respondent on these two issues respondent’s oral motion for entry of decision is deemed moot to reflect the foregoing decision will be entered for respondent
